Fourth Court of Appeals
                                      San Antonio, Texas

                                  MEMORANDUM OPINION

                                          No. 04-21-00411-CR

                                IN RE Lawrence BURLESON, Relator

                                          Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 6, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 27, 2021, relator filed a pro se petition for writ of mandamus in which he

also requests leave to file the petition. We deny as moot relator’s request to file a petition for writ

of mandamus because leave is not required to file a petition in an intermediate appellate court. See

TEX. R. APP. P. 52.1; In re Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex. App.—San

Antonio Jan. 30, 2019, no pet.) (mem. op.).

           Relator is awaiting trial in three criminal cause numbers, and he is represented by counsel

in each. In his petition, relator raises several complaints; however, he is not entitled to hybrid

representation because he is represented by trial counsel below. Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro


1
  This proceeding arises out of Cause Nos. 2019CR12076, 2019CR12077, and 2019CR11800, styled The State of
Texas v. Lawrence Burleson, pending in the 186th Judicial District Court, Bexar County, Texas, the Honorable
Jefferson Moore presiding.
                                                                                   04-21-00411-CR


se mandamus petition will be treated as presenting nothing for this court’s review. See id.; see

also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding). Accordingly, relator’s pro se petition for writ of mandamus is denied. See TEX. R.

APP. P. 52.8(a).

       Relator is encouraged to refrain from filing further pro se petitions regarding his pending

criminal proceedings in which he is represented by counsel.

                                                PER CURIAM

Do not publish




                                              -2-